Citation Nr: 0517965	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-09 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service connected post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to 
September 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for PTSD and 
assigned a noncompensable rating.  The veteran appealed for 
the assignment of a compensable initial rating for his PTSD.

A February 2003 RO decision increased the veteran's rating 
for PTSD to 30 percent, effective from September 30, 2000 
(the day after his separation from service as his original 
claim for service connection was filed within one year of his 
discharge from service).  Since the 30 percent rating does 
not constitute a full grant of benefits under the rating 
schedule, the claim for the assignment of a higher initial 
rating remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The Board also notes that this claim came before the Board in 
March 2004.  The Board remanded the claim for further 
development, to include an RO request to the National 
Personnel Records Center (NPRC) for the veteran's service 
mental hygiene records.  The RO made the request in April 
2004 and the NPRC informed the RO that in order to complete 
the request, a specific allegation must be provided, along 
with a specific time period and a specific military facility.  
In August 2004, the RO contacted the veteran in order to 
obtain the requisite information, but the veteran failed to 
respond to the inquiry.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's PTSD has been manifested by insomnia, 
irritability, hypervigilance, an increased startle response, 
and Global Assessment of Functioning (GAF) scores consistent 
with overall mild to moderate impairment; his PTSD has not 
been productive of occupational and social impairment with 
reduced reliability and productivity.  

CONCLUSION OF LAW

The criteria for the assignment of an initial or staged 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004); Fenderson v. West, 12 Vet. App. 119 (1999).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the September 2000 and February 2003 rating 
decisions; the June 2002 Statement of the Case; the February 
2003 and March 2005 Supplemental Statements of the Case; the 
March 2004 Board Remand; and letters sent to the veteran by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for a higher 
initial rating for PTSD, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated November 2001, April 
2003, June 2003, April 2004, and August 2004 informed him of 
the types of evidence that would substantiate his claim; that 
he could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for a higher initial rating for PTSD, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in September 2000, before the 
enactment of VCAA.  The RO obviously could not inform the 
veteran of law that did not exist.  Moreover, in Pelegrini 
II, the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the September 2000 RO decision, notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for a higher 
initial rating for PTSD, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by November 2001, April 2003, June 2003, April 2004, 
and August 2004 letters and asked him to identify all medical 
providers who treated him for PTSD.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent VA psychiatric examinations in May 2000 
and December 2002, which were thorough in nature and adequate 
for rating purposes.  There are also relevant treatment 
records in the claims file from the Temple VA Medical Center.  
The Board finds that this evidence provides sufficient 
findings upon which to determine the severity of the 
veteran's PTSD.  There is no duty to provide another 
examination or psychiatric opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from March 1998 to 
September 2000.

In August 1999, the veteran shot himself in the foot while 
cleaning his weapon.  Shortly thereafter, the veteran began 
to experience PTSD symptoms including: inability to sleep, 
flashbacks of the accident, and exaggerated startle response.  
He has been unable to fire a weapon since the injury and 
reported a reluctance to "see, smell, or hear anything that 
has to do with gunfire."  

The veteran underwent a VA psychiatric examination in May 
2000.  He reported a change in appetite and a reduced desire 
to eat out.  He reported seeing the Fort Hood psychologist 
approximately two times per month but then stopped going in 
the early spring of 2000 because he (the veteran) felt he 
could do better on his own.  The veteran also stated that his 
attitude towards others changed since the injury and his 
supervising officer told him that he had a bad attitude.  The 
veteran reported being irritable, and yelling at his wife and 
stepson.  

Upon examination, the veteran was neatly and appropriately 
dressed.  His mood was irritable and oppositional.  He 
responded to questions bluntly and often with a single word.  
His affect was appropriate; speech was at a regular rate and 
rhythm; memory was intact; insight was poor; judgment was 
fair; and thought processes were logical, coherent, and 
relevant.  He was able to concentrate without difficulty.  He 
denied suicidal or homicidal ideations.  The clinician found 
no evidence of circumstantiality, tangentiality, loosening of 
associations, hallucinations, or delusions.  The clinician 
diagnosed the veteran with PTSD mostly affected by 
irritability, flashbacks, and exaggerated startle response.  
She assigned a Global Assessment of Functioning (GAF) score 
of 68.  

In February 2001, the veteran sought treatment from the 
Temple VA Medical Center.  The clinician found that the 
veteran continued to have hyper startle response, 
hypervigilance, and sleep difficulty.  He found that the 
level of severity and amount of impaired functioning was mild 
to moderate.  In September 2001, the VA clinician found that 
the veteran showed no evidence of a thought disorder and no 
evidence of PTSD other than intermittent insomnia.  The 
clinician assessed a GAF score of 65.  

The veteran underwent another VA examination in December 
2002.  He continued to complain of loss of sleep (getting 
only about three hours per night) and startle responses.  He 
also noted that he is bothered by crowds because he walks 
with a limp and does not like people asking about his injury.  
He is angry that he has two bad knees and he finds it hard to 
breathe sometimes due to a lung problem.  It was also noted 
that the veteran was angry that the VA only awarded him 10 
percent for his disabilities.  Despite the veteran's 
irritability, his wife has been very supportive and they do 
not have any problems in their marriage.  He also has good 
support from his stepfather; and the veteran talks to his 
stepchildren and his brother.  He has not worked the last two 
years and does not know why.  He suspects that it is because 
he doesn't want people asking about his injury.  The 
veteran's symptoms (insomnia, waking up several times a night 
with dreams of the accident, and irritability towards the VA) 
are not frequent, constant, or severe.  The VA clinician 
characterized them as mild and not daily.  He noted that the 
veteran has no history of violence, and that although he 
often isolates himself from others, his ability to function 
is good.  Social and interpersonal relationships are poor and 
his only recreational activity is watching television (he has 
no leisure pursuits outside the home).  Overall, his 
psychosocial functioning is good.  

Upon examination, there was no evidence that the veteran's 
thought process was impaired, or that he suffered from 
psychosis, delusions, or hallucinations.  He made good eye 
contact and interaction during the session was appropriate.  
He did not have any suicidal or homicidal ideation.  He is 
able to maintain good personal hygiene; he was well dressed 
and well groomed.  He was oriented to person, place, and 
time.  His memories of both short and long term events were 
intact.  He didn't show any obsessive or ritualistic behavior 
that interferes with routine activities.  His speech was 
relevant and spontaneous.  There was no illogical or obscure 
speech pattern.  He does not have a history of panic attacks.  
He does not have any impulse control problems.  He does not 
have any personality disorder, mood disorder, or anxiety 
disorder.  In assessing the veteran's PTSD, the clinician 
noted that he has symptoms of poor sleep; startle response, 
avoidance, isolation, and anger.  However, the veteran is not 
withdrawn, sad, or depressed.  He showed no cognitive 
impairment.  The clinician stated that the veteran's symptoms 
are mild and not significant.  The symptoms do not interfere 
with his occupational or personal functioning and the 
veteran's reasons for not working are not very valid.  He has 
a fear of not being able to hold a job, but he has not even 
tried to work since his discharge from service (with the 
exception of some odd jobs).  The clinician found that the 
veteran was able to manage his own financial affairs and has 
the mental capacity for VA benefits.  He assigned a GAF score 
of 75.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).
  
Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
noncompensable rating when a mental condition has been 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Analysis

The veteran is currently rated at 30 percent for his service 
connected PTSD.  In order to be entitled to the next highest 
rating of 50 percent, he must show that he experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The relevant psychiatric clinical evidence in the claims file 
shows that the veteran suffers from insomnia, irritability, 
hypervigilance, and an exaggerated startle response.  It is 
apparent that the veteran has not worked in recent years but 
there is no competent opinion of record to support a finding 
of unemployability or any significant industrial impairment 
as a result of his PTSD.  The December 2002 noted that the 
veteran has not even tried to work since his discharge from 
service and that his reasons for not working are not very 
valid.  The clinician further opined that the veteran's PTSD 
symptoms do not interfere with his occupational or personal 
functioning.  In regards to social impairment, the veteran 
has maintained a healthy marriage of 13 years and claims that 
he and his wife do not have any problems.  He also maintains 
relationships with his stepfather, his stepchildren, and his 
brother.  Though he prefers to avoid crowds and has a 
tendency to isolate himself, the VA clinician opined that 
overall, his psychosocial functioning is good.  

Furthermore, the veteran's PTSD has not produced most if not 
all of the symptoms enumerated in the rating criteria for a 
50 percent rating.  There may be some disturbances of 
motivation and mood, but there is no indication in the 
psychiatric examination reports dated in recent years of a  
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking or difficulty in 
establishing and maintaining effective work and social 
relationships.  

To the contrary, the May 2000 VA clinician noted that upon 
examination, the veteran's affect was appropriate; speech was 
at a regular rate and rhythm; memory was intact; judgment was 
fair; and thought processes were logical, coherent, and 
relevant.  He was able to concentrate without difficulty and 
there was no evidence of circumstantiality, tangentiality, 
loosening of associations, hallucinations, or delusions.  The 
December 2002 clinician also noted that there was no evidence 
that the veteran's thought process was impaired, or that he 
suffered from psychosis, delusions, or hallucinations.  He 
made good eye contact and interaction during the session was 
appropriate.  He was oriented to person, place, and time.  
His memories of both short and long term events were intact.  
He didn't show any obsessive or ritualistic behavior that 
interferes with routine activities.  His speech was relevant 
and spontaneous.  There was no illogical or obscure speech 
pattern.  The clinician noted that the veteran does not have 
a history of panic attacks, impulse control problems, 
personality disorder, mood disorder, or anxiety disorder.

The Board is cognizant of the fact that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.  In 
this case, in addition to the absence of symptomatology 
characteristic of a 50 percent rating, the psychiatrists who 
have examined the veteran in recent years have assigned GAF 
scores of 68 (in May 2000), 65 (in September 2001), and 75 
(in December 2002).  These scores all indicate no more than 
mild impairment, where the veteran is functioning pretty well 
and has some meaningful interpersonal relationships.  In 
support of this finding, the Board notes that a GAF of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social occupational or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  A GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 
also 38 C.F.R. § 4.130; Carpenter v. Brown, 8 Vet. App. 240, 
242- 244 (1995).

With consideration of all of the relevant evidence of record, 
to include outpatient clinic notes and reports of psychiatric 
examinations, along with the three GAF scores noted above, 
the Board finds that the veteran's PTSD has not been 
productive of occupational and social impairment with reduced 
reliability and productivity, at any time during the rating 
period at issue, within the meaning of the applicable rating 
criteria.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 30 percent 
for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The veteran has submitted no supportive evidence 
indicating that his PTSD has interfered with his employment.  
In addition, the evidence of record does not reflect frequent 
periods of hospitalization due to PTSD, or indicate that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of PTSD 
are those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).









ORDER

An initial or staged rating in excess of 30 percent for PTSD 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


